        Case 2:18-cv-02880-NIQA Document 203 Filed 05/21/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE ESTERN DISTRICT OF PENNSYLVANIA

KATHRYN GAY                                               CIVIL DIVISION


              Plaintiff,                                  Civil Action No. 18-2880



CHILDREN’S HOSPITAL OF                                    JURY TRIAL DEMANDED
PHILADELPHIA; ELENI LANTZOUN;,
JENNIFER LOUIS-JACQUES; MICHELE
ZUCKER; LEELA JACKSON; KATIE
HOEVELER; MORTIMER PONCZ; AND
ALAN R. COHEN



              Defendant.

                                ENTRY OF APPEARANCE

       Kindly enter the undersigned’s appearance in the above-captioned matter on behalf of

Plaintiff Kathryn Gay.




                                                          Respectfully submitted,



                                                          /s/ Andrew Lacy, Jr.
Dated: May 21, 2021                                       Andrew Lacy, Jr. Esq.
                                                          THE LACY EMPLOYMENT
                                                          LAW FIRM LLC
                                                          2514 W Seybert Street
                                                          Philadelphia, PA
                                                          (t) 412-301-3908
                                                          andrew.lacy@employment-labor-law
                                                          .com

                                                          Counsel for Plaintiff
        Case 2:18-cv-02880-NIQA Document 203 Filed 05/21/21 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing has been forwarded to the

below Defendants on this date via the Court’s electronic filing system:



                                       Patrick Harrington
                                        Danielle Goebel
                                DILWORTH PAXSON LLP
                              1500 Market Street – Suite 3500E
                                    Philadelphia, PA 19102
                                     Phone: 215-575-7000
                                      Fax: 215-575-7200
                             Email: pharrington@dilworthlaw.com
                              Email: dgoebel@dilworthlaw.com


                                                                           /s Andreew Lacy, Jr.
                                                                           Andrew Lacy, Jr.
